Citation Nr: 1442369	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-18 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to separate evaluation for neurologic manifestations associated with right radial fracture secondary to a rocket propelled grenade (RPG) injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to April 2009.

This matter initially came before the Board of Veterans' Appeals (the Board) on appeal from an October 2009 rating decision issued by the RO.  

Historically, the Veteran was granted service connection for a right radial fracture secondary to RPG injury in a September 2009 rating decision; a 10 percent disability evaluation was awarded, effective April 4, 2009.  In the October 2009 rating decision on appeal, the Veteran's disability was recharacterized as right radial neuropathy due to rocket propelled grenade (RPG) fragments in the right forearm, and the 10 percent disability evaluation was continued.  The relevant rating code was unchanged (namely, Diagnostic Code 5308).  In conjunction with his claim for increase, the Veteran alleges that he is entitled to a separate disability evaluation for neurological residuals of the right radial fracture due to RPG injury.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in March 2013; a transcript of the hearing is of record. In a March 2014 decision, the Board granted an increased, 30 percent rating for the right radial fracture secondary to a RPG injury (the maximum assignable under the diagnostic criteria). In light of the Veteran's allegations, the Board remanded the issue of entitlement to separate evaluation for neurologic manifestations associated with right radial fracture secondary to a RPG injury for further development of the record. That development has been completed and the case has been returned to the Board for appellate disposition.

Finally, the Board notes that in addition to the paper claims file, there are Virtual VA/VBMS paperless claims processing system electronic claims files associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

The rating for the right radial neuropathy due to RPG fragments in the right forearm encompasses the neurological manifestations. There is no evidence that shows separate functions affected by the muscle and nerve impairments.


CONCLUSION OF LAW

A separate rating for neurologic manifestations associated with the right radial neuropathy due to RPG fragments in the right forearm is not assignable. 38 C.F.R. § 4.55 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in an April 2009 letter issued prior to the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. Hence, the April 2009 letter, which meets the content of notice requirements, also meets the VCAA's timing of notice requirement. The issue on appeal was last adjudicated in May 2014.   

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and medical records and examination reports are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

Further, the Board is aware that this appeal was, most recently, remanded by the Board in March 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the RO obtain all outstanding records of VA treatment since April 2009. The records were obtained and associated with the Veteran's claims file. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and a VA medical opinion was obtained. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the hearing the VLJ clarified the issues, explained the concepts of service connection and pension, identified an evidentiary deficit, suggested the submission of additional evidence to support the Veteran's claims and addressed the Veteran's contentions. It was clear from the hearing that the parties understood the issues. Such actions supplement VCAA and complies with 38 C.F.R. § 3.103.

Analysis

Here, the question remains as to whether the neurological manifestations of the right radial neuropathy due to RPG fragments in the right forearm can be separately evaluated from the muscle injury component of the disability. 

VA is precluded from compensating a veteran for the very same symptoms as those that are part and parcel of an already service-connected disability.  The Rating Schedule generally prohibits pyramiding, i.e., evaluating the same disability under different diagnostic codes, 38 C.F.R. § 4.14, and the Court has held that pyramiding is disfavored "unless the regulation expressly provides otherwise," Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).  Furthermore, the regulations prohibit the combining of a muscle injury rating with a peripheral nerve paralysis rating involving the same body part, except where entirely different functions are affected. 38 C.F.R. § 4.55(a).  

August 2009 VA neurological disorders examination showed some distal right radial nerve distribution weakness and numbness due to radial fracture with likely nerve damage. The diagnosis was incomplete distal right radial neuropathy due to RPG fragment to right forearm. Examination showed thumb extension weakness and some patch sensory loss over the dorsal aspect of the right thumb consistent with radial neuropathy. The Veteran also reported some intermittent fasciculations over brachioradialis and first dorsal interosseous (FDI) muscle which were not observed on examination but the examiner concluded that they may be consistent with injury to the radial nerve in part but that the FDI muscle was ulnar innervated and the Veteran had some decreased grip strength on examination so EMG/NCS was needed to confirm radial neuropathy and to rule out injury to other nerves (e.g., ulnar nerve). The examiner found the Veteran's hand weakness and numbness was mildly disabling.

September 2009 EMG/NCS testing showed no evidence of right radial, median, or ulnar injury in the forearm. The diagnosis was incomplete distal right radial neuropathy due to RPG fragments to right forearm incurred during the service. The physician explained that although the EMG/NCS did not show any abnormality of nerve conduction or denervation changes, symptoms described by the Veteran and the examination did support a radial sensory branch neuropathy which was likely too small to be discerned by nerve conduction testing.

The November 2010 report of VA examination reflects a diagnosis of right forearm RPG with residuals of status post open reduction and internal fixation, with residual of radial neuritis of moderate severity.

The diagnosis right radial neuropathy (neuritis) raises the issue of a rating on the basis of peripheral nerve impairment. Here, the Veteran's right radial neuropathy due to RPG fragments in the right forearm is rated according to the diagnostic criteria that contemplate Muscle Group VIII. 38 C.F.R. § 4.73, DC 5308. Muscle Group VIII involves the muscles arising mainly from the external condoyle of the humerus: extensors of carpus, fingers, and thumb; supinator. Its functions involve extension of wrist, fingers, and thumb; abduction of the thumb. Acknowledging the Veteran's right radial nerve disability, the Board notes the criteria for evaluating radial nerve injuries also contemplates functioning of the wrist, fingers and thumb. 38 C.F.R. § 4.124a, DC 8514 (8614, 8714). The Board reiterates that for muscle injuries, regulations prohibit combining rating for muscle and nerve manifestations for the same body part unless the injuries affect entirely different functions. 38 C.F.R. § 4.55(a). The evidence does not show separate functions affected by the muscle and nerve impairments. Thus, separate rating for the Veteran's radial neuritis of moderate severity cannot be awarded.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his right radial neuropathy due to RPG fragments in the right forearm.  However, the Board is bound by law. To that end, the Veteran's assertions as to the difficulties he experiences as a result of his disability, though competent and credible, are of limited probative value in determining that a separate rating  for the neurologic manifestations of his disability  is not assignable. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also 38 C.F.R. § 4.55(a). 


ORDER

Entitlement to separate evaluation for neurologic manifestations associated with right radial fracture secondary to a rocket propelled grenade (RPG) injury is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


